Citation Nr: 1132325	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-16 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA educational assistance benefits in the amount of $7,755.60.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1981 and from December 1981 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, that the Veteran is not entitled to a waiver of recovery of an overpayment of education benefits in the amount of $7,755.60.  


FINDING OF FACT

The Veteran did not file a substantive appeal as to the issue of entitlement to a waiver of recovery of overpayment of VA educational assistance benefits in the amount of $7,755.60.


CONCLUSION OF LAW

The requirements for a timely substantive appeal for the issue of entitlement to a waiver of recovery of overpayment of VA educational assistance benefits in the amount of $7,755.60 have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 1.911, 20.200, 20.202, 20.302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely-filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely-filed substantive appeal.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. § 20.200 (2010).  By regulation, this substantive appeal must consist of either "a properly completed VA Form 9 . . . or correspondence containing the necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2010).  Further, it must either indicate that all of the issues presented in the applicable(supplemental) statement(s) of the case are being appealed or, if only particular issues are being appealed, should specify that that is the case.  38 C.F.R. § 20.202.  The substantive appeal must be filed within sixty days after the mailing of the statement of the case, or within the remainder of the one-year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302 (2010); but see Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (indicating that VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).

In the instant case, the RO denied the Veteran's request for a waiver of recovery of an overpayment of VA educational assistance benefits in August 2004.  Thereafter, in November 2004, the Veteran's appointed representative submitted a timely notice of disagreement as to this decision.  In October 2010, the Board noted that as of the date of that decision, no statement of the case had been issued to the Veteran regarding the issue of entitlement to a waiver.  As such, it took jurisdiction of the issue for the sole purpose of remanding the matter to the Agency of Original Jurisdiction (AOJ) such that the AOJ might issue a statement of the case as required by law.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board noted that the appeal should only be returned to the Board if a timely substantive appeal was received from the Veteran or his appointed representative.  

The claims file reflects that the AOJ sent the Veteran and his appointed representative a statement of the case as to the issue of entitlement to a waiver of recovery of overpayment in March 2011.  However, as of the date of this decision, no correspondence has been received from either the Veteran or his attorney indicating that he wishes to continue his appeal as to this issue.  In fact, no correspondence has been received from either party since the October 2010 remand.  Regardless, the AOJ returned the Veteran's case to the Board.  

The Board concludes that it must now dismiss this appeal because it lacks jurisdiction of this claim.  In this regard, there has been no substantive appeal received as to this issue.  The Board notes that it has considered whether the VA implicitly waived the requirement for a timely substantive appeal in returning the case to the Board following the October 2010 Manlincon remand.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that VA waived any objection to the adequacy or timeliness of a substantive appeal where it treated the matter as if it were part of a timely-filed substantive appeal for more than five years, including receiving testimony at a hearing before the Board).  However, it finds the instant case distinguishable from Percy because the Board previously took jurisdiction of the issue only to correct a procedural deficiency and not to consider the merits of the claim.  Moreover, at no time since the issuance of the March 2011 statement of the case has the Veteran or his representative submitted any correspondence which might be interpreted as a desire to continue pursuit of this issue.  Absent something of record to indicate a desire for the VA to continue adjudicating this claim, the issue of whether a substantive appeal is timely or adequate is moot.  Thus, the actions of the RO are irrelevant and the holding in Percy does not apply.

In sum, there is no evidence of record to indicate the Veteran submitted a substantive appeal within the required time period.  Furthermore, there is no indication within the record to suggest VA has waived the requirement that a substantive appeal be submitted.  Consequently, the August 2004 decision to deny the Veteran's request for a waiver of recovery of overpayment of VA educational assistance benefits in the amount of $7,755.60 became final when the Veteran did not complete his appeal within the prescribed time, and the appeal must be dismissed as a matter of law.  38 C.F.R. § 20.1103 (2010); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The issue of entitlement to a waiver of recovery of overpayment of VA educational assistance benefits in the calculated amount of $7,755.60 is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


